Citation Nr: 1718473	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  05-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for chronic strained ligaments of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to June 1990.  He had additional service in the Army National Guard.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2017, the Veteran, though his representative, filed a 21-526EZ claim for entitlement to an initial disability rating in excess of 10 percent for posterior tendonitis with degenerative changes of the right foot (previously rated as a right foot/ankle condition).  As said claim is not currently before the Board and the Agency of Original Jurisdiction (AOJ) has not considered or adjudicated the claim in the first instance, the Board refers the claim to the AOJ.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

In July 2012, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By April 2017 letter, VA informed the Veteran of his right to request another optional Board hearing to be conducted by a Veterans Law Judge who will decide the claim.  Shortly after, in April 2017, the Veteran opted for an additional Board hearing via videoconference.  Thus, remand is in order to provide the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the electronic claims file should be returned to the Board, in accordance with appellate procedures. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







